19-52298-rbk Doc#547 Filed 08/10/20 Entered 08/10/20 17:20:12 Main Document Pg 1 of
                                         3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

  IN RE:                                             §           CHAPTER 11
                                                     §
  GABRIEL INVESTMENT GROUP, INC., ET AL.,            §           BANKRUPTCY NO. 19-52298-RBK
                                                     §
  DEBTORS                                            §           JOINTLY ADMINISTERED


                   NOTICE OF ASSUMPTION OF NON-RESIDENTIAL REAL PROPERTY LEASES


               PLEASE TAKE NOTICE that Gabriel Investment Group, Inc., Don’s & Ben’s, Inc.,

  Gabriel Holdings, LLC, SA Discount Liquors, Inc., and Gabriel GP, Inc., Debtors and Debtors-in-

  Possession, hereby assume the following leases:


     D43           1542 Bandera Road   San Antonio       Texas     78228       G7, LLC

     D50           2709 Goliad Road    San Antonio       Texas     78223       Rio Azul Investments, LLC

      G5           837 W. Hildebrand   San Antonio       Texas     78212       Gabriel's Realty Partners

      G6           2319 Pleasanton     San Antonio       Texas     78221       Gabriel's Realty Partners


                                                     Respectfully submitted,

                                                     PULMAN, CAPPUCCIO, & PULLEN, LLP
                                                     2161 NW Military Highway, Suite 400
                                                     San Antonio, Texas 78213
                                                     (210) 222-9494 Telephone
                                                     (210) 892-1610 Facsimile

                                                     By: /s/ Thomas Rice
                                                         Thomas Rice
                                                         Texas State Bar No. 24025613
                                                         trice@pulmanlaw.com

                                                     ATTORNEYS FOR DEBTORS
               .



  {00492141}
19-52298-rbk Doc#547 Filed 08/10/20 Entered 08/10/20 17:20:12 Main Document Pg 2 of
                                         3



                                         CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing document to be filed on August 10, 2020, using
  the Court’s CM/ECF System which caused it to be served upon those parties registered in the
  system as indicated below.

  Via US First Class Mail                             Via CM/ECF: pautry@branscomblaw.com
  G7, LLC                                             Patrick H. Autry
  Rio Azul Investments, LLC                           Branscomb Law
  Gabriel’s Realty Partners                           8023 Vantage, # 560
  10903 Gabriel’s Place                               San Antonio, TX 78230
  San Antonio, TX 78217
                                                      Via CM/ECF: don.stecker@lgbs.com
  Via email: bpatterson@harneypartners.com            Don Stecker
  William R. Patterson                                Linebarger Goggan et al
  Harney Partners                                     711 Navarro, Suite 300
  PO Box 50252                                        San Antonio, TX 78205
  Austin, TX 78763
                                                      Via CM/ECF: csmall@dslawpc.com,
  Via CM/ECF:                                         drios@dslawpc.com
  USTPRegion07.SN.ECF@usdoj.gov                       Caroline Newman Small /Sarah Santos
  United States Trustee                               Davis & Santos, P.C.
  615 E. Houston, Room 533                            719 S. Flores Street
  San Antonio, TX 78205                               San Antonio, Texas 78204

  Via CM/ECF: brian.smith@hklaw.com,                  Via CM/ECF: mshriro@singerlevick.com
  brent.mcilwain@hklaw.com;                           Michelle Shriro
  robert.jones@hklaw.com;                             Singer & Levick
  Brent R. McIlwain/Brian J. Smith                    16200 Addison Rd. #140
  Holland & Knight                                    Addison, TX 75001
  200 Crescent Court, Suite 1600
  Dallas, TX 75201                                    Via CM/ECF:
                                                      dgragg@langleybanack.com,
  Via CM/ECF: srose@jw.com                            cjohnston@langleybanack.com
  J. Scott Rose                                       sfoushee@langleybanack.com
  Jackson Walker, LLP                                 David S. Gragg
  112 E. Pecan St., Suite 2400                        Langley & Banack Incorporated
  San Antonio, TX 78205                               745 E. Mulberry #700
                                                      San Antonio, Texas 78212-3166
  Via CM/ECF: david.wender@alston.com
  David A. Wender                                     Via CM/ECF:
  Alston & Bird LLP                                   ahochheiser@mauricewutscher.com
  1201 West Peachtree Street                          Alan Craig Hochheiser
  Atlanta, Georgia 30309-3424                         Maurice Wutscher, LLP
                                                      23611 Chagrin Blvd., Suite 207
                                                      Beachwood, OH 44122



  {00492141}                                      2
19-52298-rbk Doc#547 Filed 08/10/20 Entered 08/10/20 17:20:12 Main Document Pg 3 of
                                         3



  Via CM/ECF: treywhite@villawhite.com,       Via CM/ECF:
  ecfnotices@villawhite.com;                  lynn.buterl@huschblackwell.com
  bankruptcysa@gmail.com                      Lynn H. Butler
  Morris E. "Trey" White                      Husch Blackwell LLP
  Villa & White, LLP                          111 Congress Ave., Suite 1400
  1100 NW Loop 410 #802                       Austin, TX 78701
  San Antonio, Texas 78213
                                              Via CM/ECF: royal@binghamandlea.com
  Via CM/ECF: ron@smeberg.com                 Royal B. Lea, III
  Ronald J. Smeberg                           Bingham & Lee, pc
  The Smeberg Law Firm, PLLC                  319 Maverick St.
  2010 West Kings Highway                     San Antonio, TX 78212
  San Antonio, Texas 78201-4926
                                              Via CM/ECF: hervol@sbcglobal.net,
                                              hervollawoffice@yahoo.com;hervollawoffic
  Via CM/ECF: tmckenzie@tsslawyers.com
  Thomas W. McKenzie                          e@gmail.com
  Law Office of Thomas W. McKenzie            H. Anthony Hervol
  10107 McAllister Frwy                       Law Office of H. Anthony Hervol
  San Antonio, TX 78216                       4414 Centerview Dr #200
                                              San Antonio, TX 78228
  Via CM/ECF:
   jason.binford@oag.texas.gov;               Via CM/ECF: john.demmy@saul.com;
  matthew.bohuslav@oag.texas.gov              robyn.warren@saul.com
  Jason B. Binford                            John D. Demmy
  Matthew Bohuslav                            1201 N. Market St., Suite 2300
  Office of Texas A.G.                        P.O. Box 1266
  Bankruptcy & Collections Division           Wilmington, DE 19899
  P. O. Box 12548 MC008
  Austin, Texas 78711-2548

  Via CM/ECF:
  jwharris@johnwharrislaw.com
  John W. Harris
  Law Offices of John Wallis Harris
  514 Thelma Drive
  San Antonio, Texas 78212



                                              /s/Thomas Rice
                                              Thomas Rice




  {00492141}                              3
